DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments regarding the U.S.C. 112a AND U.S.C. 102/103 rejections filed 05/03/2022 have been fully considered but they are not persuasive. 
Regarding the U.S.C. 112a rejection of claim 26, the Applicant argues that pages 13-14, 36-37, and 43 contain written description as to how the parameters (i.e. X is the wavelength, m is a natural number, 0 is the angle, and F1 and F2 the power to be corrected in the respective meridians) are obtained and what structure within the system is obtaining these parameters. The Examiner respectfully disagrees. These cited pages only indicate that the control system is configured to calculate a pattern of laser pulse based on these parameters (page 13) and control the pulses based on these parameters (page 13). It is still not clear what structure in the system is obtaining these parameters. Is it the control system obtaining this, and if so, how? Clarification is still needed. Regarding claims 31 and 33, the Applicant points to page 43 as providing written description for what the phase prism is, how it is being used by the claims, and how it is tied to the claimed invention. The Examiner respectfully disagrees. This cited page simply restates the claim and does not disclose sufficient detail about the phase prism. 
Regarding the U.S.C. 102(a)(1) rejection of claim 18, the Applicant argues that Schuele does not teach or suggest a control system configured to determine the visual needs of the subject and to determine the pattern of the laser pulses to apply according to the determined visual needs of the subject (see page 11 of the arguments). The Examiner respectfully disagrees. Par. 0069 discloses the control electronics taking in information on the target area in order to determine where to appropriately apply the laser pulse (it is disclosed in Par. 007-008 that the laser application is on the damaged tissue/the tissue with aberrations). Therefore, it is clear that the control electronics is being used to take in information on the target area and decide if it comprises aberrations and needs laser application; i.e. the control electronics determines the visual needs of the subject. Next, Par. 0069 discloses controlling the beam/pattern based on this information. Therefore, Schuele continues to read on the amended claims. 
Applicant’s arguments, filed 05/23/2022, with respect to the drawing’s objections and the U.S.C. 112b rejection have been fully considered and are persuasive.  Therefore, the objection and rejections have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.	Claims 26, 31, and 33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 26, the Applicant claims calculating the radius of a phase shift according to a formula wherein X is the wavelength, m is a natural number, 0 is the angle, and F1 and F2 the power to be corrected in the respective meridians. However, there is no indication in the Applicant’s specification as to how these parameters (i.e. X is the wavelength, m is a natural number, 0 is the angle, and F1 and F2 the power to be corrected in the respective meridians) are obtained or what structure within the system is obtaining these parameters. Further there is no indication about what this radius of the phase shift is used for or how it is tied to the claimed invention. 
	In regards to claim 31 and 33, the Applicant claims determining parameters of a phase prism as produced on an intraocular lens. However, it is unclear what this phase prism is, how it is being used by the claims, or how it is tied to the claimed invention. Further elaboration is required in regards to this. 
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 18-23, 27, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuele (US 20110172649 A1).
	In regards to claim 18, Schuele discloses a system for treating an ocular disease of a subject having an implanted intraocular lens (IOL) (Abstract discloses modifying an intraocular lens), comprising: 
a pulsed laser system configured to apply, according to a determined pattern, a plurality of focused laser pulses to one or more selected areas of the IOL (Par. 0014-0015 discloses applying laser pulses [Fig 2A element 220] in a pattern to the targeted intraocular lens); 
a control system coupled to the pulsed laser system and configured to control the pulsed laser system to apply the plurality of focused laser pulses (Par. 0045 discloses a control system [210] coupled to the laser system; see also Fig 2A), wherein the control system is further configured to: 
determine visual needs of the subject that are associated with an ocular disease of the subject (Applicants spec discloses aberrations as a visual need of the subject. Par. 0002 and 0007-0008 and disclose this is a system to correct astigmatism and cataracts. Par. 0047, discloses the control system can take in imaging data and signal data thus it can determine visual needs; see also Par. 0018, 0069, 0083-0084); and
determine the pattern of the plurality of laser pulses to apply, by refractive index writing, to the one or more selected areas of the IOL, wherein the determined pattern of the plurality of laser pulses is configured to induce a change in the implanted IOL to adapt the optical performance of the IOL according to the determined visual needs of the subject (Par. 0081 discloses the control can also control the patterns to be emitted and Par. 0015 discloses the pattern includes refractive index changes that can bring about changes to the intraocular lens).
	In regards to claim 19, Schuele discloses system of claim 18, wherein adapting the optical performance of the IOL to the visual needs comprises increasing ocular contrast by inscribing a diffractive pattern in the IOL that is configured to correct longitudinal chromatic aberration (There is no structure claimed to perform this function therefore, the art of Schuele would be capable of this since it has the same claimed structure (see claim 18 rejection). However, Par. 0008 discloses applying diffractive patterns to the IOL).
	In regards to claim 20, Schuele discloses the system of claim 1 8, wherein adapting the optical performance of the IOL to the visual needs comprises increasing ocular contrast by correcting a higher-order aberration (There is no structure claimed to perform this function therefore, the art of Schuele would be capable of this since it has the same claimed structure (see claim 18 rejection). However, Par. 0092 discloses correcting cataracts, i.e. a higher order aberration).
	In regards to claim 21, Schuele discloses the system of claim 18, wherein adapting the optical performance of the IOL to the visual needs comprises producing a yellowing of at least a part of the IOL, wherein short wavelength light rays are absorbed (There is no structure claimed to perform this function therefore, the art of Schuele would be capable of this since it has the same claimed structure (see claim 18 rejection). However, Par. 0002 discloses increasing yellowing).
	In regards to claim 22, Schuele discloses the system of claim 18, wherein adapting the optical performance of the IOL to the visual needs comprises modifying the power of the IOL to correct for at least one residual refractive error absorbed (There is no structure claimed to perform this function therefore, the art of Schuele would be capable of this since it has the same claimed structure (see claim 18 rejection). However, Par. 0059 discloses modifying the refractive index of the IOL in order to modify its effective power).
	In regards to claim 23, Schuele discloses the system of claim 22, wherein the at least one residual refractive error comprises at least one of defocus and astigmatism (Par. 0015 and 0043 discloses correcting astigmatism).
	In regards to claim 27, Schuele discloses the system of claim 18, wherein adapting the optical performance of the IOL to the visual needs comprises modifying the power of the IOL to improve vision for a given distance (There is no structure claimed to perform this function therefore, the art of Schuele would be capable of this since it has the same claimed structure (see claim 18 rejection). However, Par. 0059 discloses modifying the refractive index of the IOL in order to modify its effective power).
	In regards to claim 32, Schuele discloses the system of claim 18, wherein the one or more selected areas of the IOL comprise at least one outermost portion proximate the outer edges of the IOL (Par. 0015 discloses applying the laser pulses to a diameter of the IOL).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuele (US 20110172649 A1) in view of Zheleznyak (US 20180243082 A1).
	In regards to claim 24, Schuele as applied to claim 22 discloses system of claim 22, except for wherein the at least one residual refractive error is a residual spherical error associated with an uncorrected astigmatism.
	However, in the same field of endeavor, Zheleznyak discloses refractive index writing (Abstract) on intraocular lens (Par. 0009) wherein the refractive index writing is to correct spherical aberrations (Par. 0133) in order to modify the refractive properties, and thus, the dioptric power, of an optical polymeric material such as an IOL.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Schuele and modified them by having the refractive index writing to correct spherical aberrations, as taught and suggested by Zheleznyak in order to modify the refractive properties, and thus, the dioptric power, of an optical polymeric material such as an IOL.
	In regards to claim 30, Schuele as applied to claim 18 discloses the system of claim 18, except for wherein adapting the optical performance of the IOL to the visual needs comprises inducing a gradient-index pattern on the IOL that is configured to improve peripheral vision of the subject.
	However, in the same field of endeavor, Zheleznyak discloses refractive index writing (Abstract) on intraocular lens (Par. 0009) wherein gradient index writing is used on IOLs (Par. 0180) in order to improve vision.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Schuele and modified them by using gradient index writing, as taught and suggested by Zheleznyak in order to improve vision.
5.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuele (US 20110172649 A1) in view of Knox (US 20120310223 A1).
	Schuele as applied to claim 18 discloses the system of claim 18, except for wherein determining the pattern of the plurality of laser pulses to apply comprises calculating a radius of a phase shift for correcting for a residual spherical error, the radius being calculated according to factors that include an angular dependence (There is no structure claimed to perform this function therefore, the art of Schuele would be capable of this since it has the same claimed structure (see claim 18 rejection).
	However, in the same field of endeavor, Knox discloses a method for modifying the refractive index of intraocular tissue (Abstract) wherein the phase shift is taken into account during planning (Par. 0147) since this can be advantageous in some cases in helping to reduce the total device writing times.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Schuele and modified them by taking phase shift into account, as taught and suggested by Knox, since this can be advantageous in some cases in helping to reduce the total device writing times.
6.	Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuele (US 20110172649 A1) in view of Curatu (US 20060135952 A1).
	In regards to claim 28, Schuele as applied to claim 18 discloses the system of claim 18, except for wherein adapting the optical performance of the IOL to the visual needs comprises modifying a phase profile of the IOL to remove an existing diffractive or multifocal refractive profile in the IOL (There is no structure claimed to perform this function therefore, the art of Schuele would be capable of this since it has the same claimed structure (see claim 18 rejection).
	However, in the same field of endeavor Curatu discloses a method of modifying an intraocular lens (Abstract) wherein the profile is modified (Par. 0006) in order to correct for aberrations and alter the overall refractive profile.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Schuele and modified them by modifying the phase profile, as taught and suggested by Curatu in order to correct for aberrations and alter the overall refractive profile.
	In regards to claim 29, Schuele as applied to claim 18 discloses the system of claim 18, except for wherein adapting the optical performance of the IOL to the visual needs comprises modifying a phase profile of the IOL to redirect light passing through the IOL to the subject's preferred retinal location (PRL) (There is no structure claimed to perform this function therefore, the art of Schuele would be capable of this since it has the same claimed structure (see claim 18 rejection).
However, in the same field of endeavor Curatu discloses a method of modifying an intraocular lens (Abstract) wherein the profile is modified (Par. 0006) in order to correct for aberrations and alter the overall refractive profile.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Schuele and modified them by modifying the phase profile, as taught and suggested by Curatu in order to correct for aberrations and alter the overall refractive profile.
Prior Art Note
7. 	In regards to claim 26, 31, and 33, there is currently no art rejection applied to these claims, however, there is further clarification needed regarding these (see 112(a) and 112(b) rejections above). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        07 September 2022